Exhibit 10.1

EXECUTION COPY

CREDENCE STOCKHOLDER VOTING AGREEMENT

THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of June 20, 2008, by and among LTX Corporation, a Massachusetts corporation
(“LTX”), Credence Systems Corporation, a Delaware corporation (“Credence”) (only
with respect to Section 2(b) hereof), and the undersigned stockholder
(“Stockholder”) of Credence.

RECITALS

A. Concurrently with the execution and delivery hereof, LTX, Zoo Merger
Corporation, a Delaware corporation and a direct wholly owned subsidiary of LTX
(“Merger Sub”), and Credence are entering into an Agreement and Plan of Merger
of even date herewith (as it may be amended or supplemented from time to time
pursuant to the terms thereof, the “Merger Agreement”), which provides for the
merger (the “Merger”) of Merger Sub with and into Credence in accordance with
its terms.

B. Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of such number of shares of each class of capital stock of
Credence as is indicated below Stockholder’s signature to this Agreement.

C. In consideration of the execution and delivery of the Merger Agreement by LTX
and Credence, Stockholder desires to agree to vote the Shares (as defined
herein) over which Stockholder has voting power so as to facilitate the
consummation of the Merger.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

1. Certain Definitions.

(a) Each capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Merger Agreement. For all purposes of and
under this Agreement, the following terms shall have the following respective
meanings:

“Affiliate” means, with respect to any party hereto, any other Person that
controls, is controlled by, or is under common control with such party.

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits or risks of ownership.

“Shares” means (i) all shares of capital stock of Credence owned, beneficially
or of record, by Stockholder as of the date hereof, and (ii) all additional
shares of capital stock of Credence acquired by Stockholder, beneficially or of
record, during the period commencing with the execution and delivery of this
Agreement and expiring on the Expiration Date (as such term is defined in
Section 9 below).



--------------------------------------------------------------------------------

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, and each
agreement, commitment, or understanding, whether or not in writing, to effect
any of the foregoing.

2. Transfer and Voting Restrictions.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date, Stockholder shall not,
except (i) in connection with the Merger, (ii) pursuant to a trading plan
adopted pursuant to Rule 10b5-1 under the Exchange Act prior to the date of this
Agreement or (iii) as the result of the death of Stockholder, Transfer any of
the Shares, or enter into an agreement, commitment or understanding with respect
thereto, unless each Person to which any of such Shares, or any interest in any
of such Shares, is or may be Transferred shall have executed a voting agreement
substantially identical to this Agreement.

(b) Stockholder understands and agrees that if Stockholder attempts to Transfer,
vote or provide any other person with the authority to vote any of the Shares
other than in compliance with this Agreement, Credence shall not, and
Stockholder hereby unconditionally and irrevocably instructs Credence to not,
(i) permit any such Transfer on its books and records, (ii) issue a new
certificate representing any of the Shares or (iii) record such vote, in each
case, unless and until Stockholder shall have complied with the terms of this
Agreement.

(c) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, Stockholder will not commit any act that could restrict
or affect Stockholder’s legal power, authority or right to vote all of the
Shares then owned of record or beneficially by Stockholder or otherwise prevent
or disable Stockholder from performing any of Stockholder’s obligations under
this Agreement. Without limiting the generality of the foregoing, except for
this Agreement and as otherwise permitted by this Agreement, Stockholder will
not enter into any voting agreement with any person or entity with respect to
any of the Shares, grant any person or entity any proxy (revocable or
irrevocable) or power of attorney with respect to any of the Shares, deposit any
of the Shares in a voting trust or otherwise enter into any agreement or
arrangement with any person or entity limiting or affecting Stockholder’s legal
power, authority or right to vote the Shares in favor of the approval of the
Proposed Transaction (as defined below).

 

- 2 -



--------------------------------------------------------------------------------

3. Agreement to Vote Shares.

(a) Prior to the Expiration Date, at every meeting of the stockholders of
Credence called, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of Credence,
Stockholder (in Stockholder’s capacity as such) shall appear at the meeting or
otherwise cause the Shares outstanding as of the applicable record date to be
present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote
(i) in favor of approval of the Merger, the Merger Agreement and the other
transactions contemplated thereby (collectively, the “Proposed Transaction”),
(ii) against the approval or adoption of any proposal made in opposition to, or
in competition with, the Proposed Transaction, and (iii) against any
(A) Acquisition Proposal (other than the Proposed Transaction) or (B) other
action that is intended, or could reasonably be expected, to result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of Credence under the Merger Agreement or of Stockholder under this Agreement
(each of the matters described in either of (ii) and (iii), an “Alternative
Transaction”).

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, Stockholder agrees to take all actions necessary to cause the record
holder and any nominees to vote all of the Shares in accordance with
Section 3(a).

4. Grant of Irrevocable Proxy.

(a) Stockholder hereby irrevocably (to the fullest extent permitted by law)
grants to, and appoints, LTX and each of its executive officers and any of them,
in their capacities as officers of LTX (the “Grantees”), as Stockholder’s proxy
and attorney-in-fact (with full power of substitution and re-substitution), for
and in the name, place and stead of Stockholder, to vote the Shares, to instruct
nominees or record holders to vote the Shares, or grant a consent or approval in
respect of such Shares in accordance with Section 3 hereof and, in the
discretion of the Grantees with respect to any proposed adjournments or
postponements of any meeting of Stockholders at which any of the matters
described in Section 3 hereof is to be considered.

(b) Stockholder represents that any proxies heretofore given in respect of the
Shares that may still be in effect are not irrevocable, and such proxies are
hereby revoked.

(c) Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked. Stockholder hereby ratifies and confirms all that such irrevocable
proxy may lawfully do or cause to be done by virtue hereof. Such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided above. Stockholder may vote the Shares on all other matters.

 

- 3 -



--------------------------------------------------------------------------------

(e) LTX may terminate this proxy with respect to Stockholder at any time at its
sole election by written notice provided to Stockholder.

5. No Solicitation. Stockholder, in its capacity as a Stockholder, shall not
directly or indirectly, (a) solicit, initiate, knowingly encourage, induce or
knowingly facilitate the making, submission or announcement of any Acquisition
Proposal or take any action that could reasonably be expected to lead to an
Acquisition Proposal, (b) furnish any information regarding any of Credence or
any of its Subsidiaries to any Person in connection with or in response to an
Acquisition Proposal or an inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Proposal, (c) engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal, (d) approve, endorse or recommend any Acquisition Proposal or
(e) enter into any letter of intent or similar document or any agreement,
commitment, understanding or other arrangement contemplating or otherwise
relating to any Alternative Transaction. Stockholder will notify LTX as soon as
possible if any inquiries or proposals regarding any Alternative Transaction are
received by, any information or documents is requested from, or any negotiations
or discussions are sought to be initiated or continued with, Stockholder or any
of its Affiliates in Stockholder’s individual capacity.

6. Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of Credence. Stockholder signs
solely in Stockholder’s capacity as a record holder and beneficial owner, as
applicable, of Shares, and nothing herein shall limit or affect any actions
taken in Stockholder’s capacity as an officer or director of Credence,
including, without limitation, (i) the performance of obligations in connection
with the fiduciary duties of Stockholder acting in his or her capacity as an
officer or director of Credence and (ii) participating in any such capacity in
any discussions or negotiations in accordance with, and to the extent permitted
by, Section 5.3 of the Merger Agreement.

7. Representations and Warranties of Stockholder.

(a) Stockholder hereby represents and warrants to LTX as follows:
(i) Stockholder is the beneficial or record owner of the shares of capital stock
of Credence indicated below Stockholder’s signature to this Agreement, free and
clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects or encumbrances (subject, with
respect to options to acquire Shares and Restricted Stock Units, to the
provisions of the applicable Credence Benefit Plans); (ii) Stockholder does not
beneficially own any securities of Credence other than the shares of capital
stock and rights to purchase shares of capital stock of Credence indicated below
Stockholder’s signature to this Agreement; (iii) Stockholder has full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 4; and (iv) this Agreement
has been duly and validly executed and delivered by Stockholder and constitutes
a valid and binding agreement of Stockholder enforceable against Stockholder in
accordance with its terms. Stockholder agrees to notify LTX promptly of any
additional shares of capital stock of Credence of which Stockholder becomes the
beneficial owner after the date of this Agreement.

(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the date of Credence’s Stockholders’ Meeting, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except for this Agreement or as otherwise permitted by this Agreement,
Stockholder has full legal power, authority and right to vote all of the Shares

 

- 4 -



--------------------------------------------------------------------------------

then owned of record or beneficially by Stockholder (to the extent outstanding
as of the applicable record date), in favor of the approval and authorization of
the Proposed Transaction without the consent or approval of, or any other action
on the part of, any other person or entity (including, without limitation, any
governmental entity). Without limiting the generality of the foregoing,
Stockholder has not entered into any voting agreement (other than this
Agreement) with any Person with respect to any of the Shares, granted any Person
any proxy (revocable or irrevocable) or power of attorney with respect to any of
the Shares, deposited any of the Shares in a voting trust or entered into any
arrangement or agreement with any Person limiting or affecting Stockholder’s
legal power, authority or right to vote the Shares on any matter.

(c) The execution and delivery by Stockholder of this Agreement and the
performance by Stockholder of Stockholder’s agreements and obligations hereunder
will not result in any breach or violation of or be in conflict with or
constitute a default under any term of any agreement, judgment, injunction,
order, decree, law, regulation or arrangement to which Stockholder is a party or
by which Stockholder (or any of Stockholder’s assets) is bound, except for any
such breach, violation, conflict or default which, individually or in the
aggregate, would not impair or adversely affect Stockholder’s ability to perform
Stockholder’s obligations under this Agreement or render inaccurate any of the
representations made by Stockholder herein.

(d) Except as disclosed pursuant to the Merger Agreement, no investment banker,
broker, finder or other intermediary is entitled to a fee or commission from
LTX, Merger Sub or Credence in respect of this Agreement based upon any
arrangement or agreement made by or on behalf of Stockholder.

(e) Stockholder understands and acknowledges that LTX, Merger Sub and Credence
are entering into the Merger Agreement in reliance upon Stockholder’s execution
and delivery of this Agreement and the representations and warranties of
Stockholder contained herein.

8. Exchange of Shares; Waiver of Rights of Appraisal. If the Merger is
consummated, the Shares shall, pursuant to the terms of the Merger Agreement, be
exchanged for the consideration provided in the Merger Agreement. Stockholder
hereby waives, and agrees to prevent the exercise of, any rights of appraisal
with respect to the Merger, or rights to dissent from the Merger, that such
Stockholder may have by virtue of Stockholder’s beneficial ownership of the
Shares.

9. Termination. This Agreement shall terminate and be of no further force or
effect whatsoever as of the earlier of (a) such date and time as the Merger
Agreement shall have been validly terminated pursuant to the terms of Article
VII thereof or (b) the Effective Time (the “Expiration Date”).

 

- 5 -



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by LTX, Credence and Stockholder.

(b) Entire Agreement. This Agreement, the Merger Agreement and the agreements,
documents and other instruments contemplated thereby constitute the entire
agreement among the parties to this Agreement with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and oral, among or between any of the parties with respect to such
subject matter.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(d) Consent to Jurisdiction; Venue. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to serve in accordance with this
Section 10(d), (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable law, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject mater hereof, may not be enforced in or by such
courts.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

- 6 -



--------------------------------------------------------------------------------

(f) Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive its reasonable attorneys’ fees
and all other reasonable costs and expenses incurred in such action or suit.

(g) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, including, without limitation,
Stockholder’s estate and heirs upon the death of Stockholder, provided that
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the parties hereto may be assigned by
any of the parties hereto without prior written consent of the other parties
hereto except that LTX, without obtaining the consent of any other party hereto,
shall be entitled to assign this Agreement or all or any of its rights or
obligations hereunder to any one or more of its Affiliates. No assignment by LTX
under this Section 10(g) shall relieve LTX of its obligations under this
Agreement. Any assignment in violation of the foregoing shall be void and of no
effect.

(h) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

(i) Cooperation. Stockholder agrees to execute and deliver such further
documents, certificates, agreements and instruments and to take such other
actions as may be reasonably requested by LTX to evidence or reflect the
transactions contemplated by this Agreement and to carry out the intent and
purpose of this Agreement. Stockholder hereby agrees that LTX and Credence may
publish and disclose in the Registration Statement (including all documents and
schedules filed with the SEC), such Stockholder’s identity and ownership of
Shares and the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement and may further file this Agreement as an
Exhibit to the Registration Statement or in any other filing made by LTX or
Credence with the SEC relating to the Proposed Transaction.

(j) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(k) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(l) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
LTX and Credence shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of
Stockholder set forth in this Agreement. Therefore, Stockholder hereby agrees
that, in addition to any other remedies that may be available to LTX or
Credence, as applicable upon any such violation, such party shall have the right
to enforce such covenants and agreements by specific performance, injunctive
relief or by any other means available to such party at law or in equity without
posting any bond or other undertaking.

 

- 7 -



--------------------------------------------------------------------------------

(m) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (i) delivered to the appropriate address by hand or overnight courier
(providing proof of delivery), or (ii) sent by facsimile with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (i), in each case to the parties at the following address or
facsimile (or at such other address or facsimile for a party as shall be
specified by like notice): (i) if to LTX or Credence, to the address or
facsimile provided in the Merger Agreement, including to the persons designated
therein to receive copies; and (ii) if to Stockholder, to Stockholder’s address
or facsimile shown below Stockholder’s signature to this Agreement.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties.

(o) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

(p) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation or the opportunity to seek legal representation
and any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party shall not apply to
any construction or interpretation thereof.

[SIGNATURE PAGES FOLLOW]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

LTX CORPORATION By:  

 

Name:   Title:  

 

- 9 -



--------------------------------------------------------------------------------

STOCKHOLDER:

 

Name: Title: Address:

 

 

 

 

 

  Facsimile:                          Shares Beneficially Owned by Stockholder:
                    shares of Credence Common Stock                     Options
to acquire Credence Common Stock

 

- 10 -



--------------------------------------------------------------------------------

With respect to Section 2(b) only:

 

CREDENCE SYSTEMS CORPORATION By:  

 

Name:   Title:  

 

- 11 -